Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lugs (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 17 both are listed as being dependent upon themselves.  
For purposes of examination, both claims will be read to be dependent on claim 12, which introduces the “gripping arm assemblies” and thus would avoid additional 112 issues.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 20080202713).
CLAIM 1:  Anthony discloses an apparatus for use in positioning, guiding and then clamping a tubular casing used to produce a borehole (see Abstract).  The apparatus comprises a mainframe (21) having an opening (37) for receiving the tubular casing.  The mainframe surrounding the casing and carrying a guide and clamp assembly comprises slots equally spaced around the opening (see Fig. 7 showing slots in between slips 41), the slots being configured to receive spacer plates for use in centralizing the tubular casing within the opening (the spacer plates are not positively claimed but the slot would allow for them as described).  The guide and clamp assembly further comprises a plurality of gripping arms (51) carried by the mainframe for use in gripping the casing, the gripping arms providing limited oscillation in all planes to counteract misalignment between the mainframe and the casing.
CLAIM 2:  The gripping arms are pivotable about pivot pins (56), and wherein corresponding stop plates support the gripping arms, and the stop plates reduce stresses on the pivot pins when the casing undergoes axial loads (see Fig. 4).
CLAIM 3:  The mainframe carries lifting lugs equally spaced around the mainframe (see paragraph 0075 discussing lifting from various points), and wear pads equally spaced around inside portions of the mainframe adjacent the opening (42, see paragraph 0017 discussing removable extensions for wear).
CLAIM 4:   Each spacer plate comprises a handle, a notch and a curved front face that can be fitted into a corresponding guide slot in the mainframe, allowing the spacer plates to be used to centralize a misaligned casing within the opening relative to the mainframe (the spacer plates are not positively claimed but the slot would allow for them as described).
CLAIM 5:
CLAIM 6:  The mainframe comprises legs with a flat pad with holes for pinning or bolting cleats or spiked pads, or accepting retaining pins, that are driven into soil (supports 27).
CLAIM 7:  The gripping arms are equally spaced around the opening and able to independently rotate in the "x", "y" and "z" axes (see Fig. 5).
CLAIM 8:  The gripping arms are able to frictionally grip a portion of an aligned or misaligned casing, and automatically release the grip when the casing is to be raised (see paragraphs 0017, 0067).
CLAIM 9:  The gripping arms can be manually opened, allowing spacer plates to be located within mainframe slots (see paragraph 0067).
CLAIM 10:  The gripping arms are equally-spaced about the opening, and the gripping arms are positioned in-line with support legs, and further comprising stop plates which limit a closed position of the gripping arms (see Figs. 9, 14).
CLAIM 11:  The gripping arms automatically increase their grip on a casing as the vertical load on the casing is increased (see paragraph 0067).
CLAIM 12:  Anthony discloses a plurality of gripping arm assemblies, each assembly being pivotally attached to the mainframe by a removable pin and pivoting around the “x” axis (see Fig. 5).
CLAIM 13:  Each gripping arm assembly comprises a spherical bearing and three links working and pivoting together in the "x, "y" and "z" axes (see paragraph 0073).
CLAIM 14:  Each gripping arm assembly comprises a spherical bearing and two links working and pivoting together in the "x" axis (see paragraph 0073).
CLAIM 15:  Each gripping arm assembly comprises a spherical bearing and two links working and pivoting together in the "y" and "z" axes (see paragraph 0073).
CLAIM 16:
CLAIM 17:  Each gripping arm assembly comprises a third gripping arm link with mechanical stops, limiting "y" and “z” axis rotation (see Fig. 4).
CLAIM 18:  The third gripping arm link comprises replaceable spherical bearings and spacer with stops to prevent "x" axis rotation (see paragraph 0073, Fig. 4).
CLAIM 19:  The third gripping arm link comprises elastomeric elements used to resist "z" axis rotation and to protect the spherical bearing from contamination and aid grease retention, and replaceable gripping dies (see Fig. 4).
CLAIM 20:  A ground centralizing assembly that is self-centralizing (see paragraph 0075 discussing leveling), and can be aligned to a fixed ground reference point using a plumb bob or self aligning laser (these elements are not positively claimed, but could be incorporated).
CLAIMS 21-23:  These methods are inherent to the above structures.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679